Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 1 June 1795
From: Willink, Wilhem,Willink, Jan,Staphorst, Nicholaas van,Staphorst, Jacob van,Hubbard, Nicholas
To: Hamilton, Alexander


Sirs!
Amsterdam 1 June 1795.
With heartfelt satisfaction and gratitude did we receive your esteemed favor of 31 January.

That one of your last Ministerial Acts, should have been, to testify the sense you entertain of the Zeal and Fidelity We have invariably exerted, to promote the Interests of the United States committed to our management, is the most flattering and honorable Recompense, that could be bestowed upon us; and We assure you we highly cherish it as such.
The success of those efforts you have been pleased to deem meritorious in us, have been greatly facilitated, by the unlimited Confidence, We have had in your abilities, probity, and Zeal for the support of the honor of your Country, and the credit of its Government: which have enabled us most boldly and conscientiously, as well to our dearest Relations and nearest Friends, as to the most indifferent Money lenders, to recommend the Investment of their Capitals in Bonds of the United States preferently to those of any European Power whatever: An advice we now experience the pleasure to be sincerely thanked for.
We are happy to learn from You the Character of your Successor. Your Testimony of him, cannot fail to secure him our full confidence, and we shall not be wanting in our Duty, to inculcate same, where it may be necessary or useful.
Allow us, in taking leave of you Sir, in your official Capacity, to return you our most unfeigned Thanks, for the Confidence you have constantly shewn us, and for the polite attention You have ever paid, to all our advices and recommendations. Be assured Sir, they have made an indelible impression on our hearts, and that none of your Friends can wish you, more Happiness and Felicity in your retreat, than we do, nor be more desirous to promote them, than We are, by any agreeable Offices or services it may be in our power to render you.
Entreating you most earnestly and sincerely, as a proof of your Regard and Friendship for us, not to spare us, but on the Contrary freely to apply to us on all such occasions, We remain with the greatest respect and esteem   Sir!
Your mo. ob. hb. servants

Wilhem & Jan WillinkN & J. Van Staphorst & Hubbard
Alexr. Hamilton Esqr.

